Title: To James Madison from Thomas Truxtun, 7 January 1808
From: Truxtun, Thomas
To: Madison, James



Dear Sir,
Philadelphia 7th. Jany. 1808.

The public have been Troubled with a Correspondence between Mr. John Randolph and General Wilkinson, and I think it possible that every endeavour will be made to procure testimony, however irrelevant to the charge made against the latter.  It is at all times extremly unpleasant to a man of feeling and Sensibility, to be called upon to give testimony, in Such Affairs, More particulary Against one, with Whom he once respected.  It is true I have Cause to be dissatisfied with Wilkinson.  Yet I know Nothing touching the Charges Made Against the General, either of his having received money from the Spanish Government, holding at any time a foreign Commission or any Such things.  And as to private Conversation of a different Nature, or hear Say Statements, they can have No Sort of tendency to establish the Charges Against Wilkinson by Mr. Randolph.  I am induced to write this Note to Save the Trouble of being Called upon as a Wittness, if Such Should be desired by any person, in the investigation which I understand is to be Made.  The time has been when I had power to Say, take this man up or let him go his way, but I declare my heart could Never find, to add Affliction to the Afflicted Mind. I have the honor to be Sir very Respectfully Your Obt. Servt.

Thomas Truxtun

